12/14/2021


          IN THE SUPREME COURT OF THE STATE OF MONI.AL F                              Case Number: PR 21-0005


                                       PR 21-0005
                                                                         DEC 14 2021
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana

 IN RE THE MOTION OF JAMIE KRISTINE
 TRACT FOR ADMISSION TO THE BAR OF                                    ORDER
 THE STATE OF MONTANA




       Jamie Kristine Tract has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has inforrned the Court that the
Commission on Character and Fitness has certified that Tract has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
       IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Jamie Kristine Tract may be sworn in to the practice of law in the State of
Montana. Arrangernents for swearing in rnay be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this I H day of December, 2021.



                                                             Chief Justice
    Justices




2